DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 8-11, 16, 17, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Otobe (US2015/0152529 A1) in view of Suhonen (US2012/0020828 A1).

Regarding to Claim 8, Otobe teaches a thermal sprayed coating for a sliding member composed of an iron-based alloy containing chromium (Cr) and silicon (Si) (Paragraph 30 teaches the reference is related to a thermal sprayed coating.  Abstract, since at least under certain circumstance, iron would reach 50 mass % in the coating component, it can be considered as an iron-based alloy under the broadest reasonable interpretation.  In addition, Claim 3 teaches the reference teaches an engine valve, as shown in Fig. 1, Part 1, is coated with the alloy mentioned in Abstract.  Based on the operation of an engine valve, one with ordinary skill in the art would also considered an engine valve in the reference is a sliding member under the broadest reasonable interpretation),
wherein
a content of chromium (Cr) is 10 mass % or more and 20 mass % or less (Abstract, at least under certain circumstance would teach the range mass range of the claimed invention),
a content of silicon (Si) is 0.1 mass % or more and less than 0.5 mass % (Abstract, at least under certain circumstance would teach the range mass range of the claimed invention).

Otobe fails to explicitly disclose, but Suhonen teaches a thermal sprayed coating,
wherein
a ratio of an oxide in a cross section of the thermal sprayed coating is 1 area % or less [Suhonen teaches a thermal sprayed coating (Abstract), and further teaches a method to prevent the oxidation (Suhonen, Paragraph 11, since the method is “preventing” the oxidation, it would be known by one with ordinary skill in the art the oxidation area is closed to zero or minimized) to prevent corrosion and brittleness (Suhonen, Paragraph 14).]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Otobe to incorporate the teachings of Suhonen to prevent the oxidation in a cross section of the thermal sprayed coating in order to prevent corrosion and brittleness (Suhonen, Paragraph 14).

Regarding to Claim 9, Otobe teaches a thermal sprayed coating for a sliding member composed of an iron-based alloy containing chromium (Cr) and silicon (Si) (Paragraph 30 teaches the reference is related to a thermal sprayed coating.  Abstract, since at least under certain circumstance, iron would reach 50 mass % in the coating component, it can be considered as an iron-based alloy under the broadest reasonable interpretation.  In addition, Claim 3 teaches the reference teaches an engine valve, as shown in Fig. 1, Part 1, is coated with the alloy mentioned in Abstract.  Based on the operation of an engine valve, one with ordinary skill in the art would also considered an engine valve in the reference is a sliding member under the broadest reasonable interpretation),
wherein
a content of chromium (Cr) is 10 mass % or more and 20 mass % or less (Abstract, at least under certain circumstance would teach the range mass range of the claimed invention),
a content of silicon (Si) is 0.1 mass % or more and less than 0.5 mass % (Abstract, at least under certain circumstance would teach the range mass range of the claimed invention),
a content of carbon (C) is less than 0.1 mass % (Abstract, at least under certain circumstance would teach the range mass range of the claimed invention).

Otobe fails to explicitly disclose, but Suhonen teaches a thermal sprayed coating,
wherein
a ratio of an oxide in a cross section of the thermal sprayed coating is 1 area % or less [Suhonen teaches a thermal sprayed coating (Abstract), and further teaches a method to prevent the oxidation (Suhonen, Paragraph 11, since the method is “preventing” the oxidation, it would be known by one with ordinary skill in the art the oxidation area is closed to zero or minimized) to prevent corrosion and brittleness (Suhonen, Paragraph 14).]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Otobe to incorporate the teachings of Suhonen to prevent the oxidation in a cross section of the thermal sprayed coating in order to prevent corrosion and brittleness (Suhonen, Paragraph 14).

Regarding to Claim 10, Otobe in view of Suhonen teaches the modified thermal sprayed coating for a sliding member, containing manganese (Mn) at a ratio of 0.6 mass % or less (Otobe, Abstract, at least under certain circumstance would teach the range mass range of the claimed invention).

Regarding to Claim 11, Otobe in view of Suhonen teaches the modified thermal sprayed coating for a sliding member, containing manganese (Mn) at a ratio of 3 mass % or more (Otobe, Abstract, at least under certain circumstance would teach the range mass range of the claimed invention).

Regarding to Claim 16, Otobe in view of Suhonen teaches the modified thermal sprayed coating for a sliding member, containing manganese (Mn) at a ratio of 0.6 mass % or less (Otobe, Abstract, at least under certain circumstance would teach the range mass range of the claimed invention).

Regarding to Claim 17, Otobe in view of Suhonen teaches the modified thermal sprayed coating for a sliding member, containing manganese (Mn) at a ratio of 3 mass % or more (Otobe, Abstract, at least under certain circumstance would teach the range mass range of the claimed invention).

Regarding to Claim 22, Otobe in view of Suhonen teaches the modified thermal sprayed coating for a sliding member, wherein the iron-based alloy is an alloy containing iron as a main component (Otobe, Abstract, at least under certain circumstance would teach the range mass range of the claimed invention).

Claims 8, 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni (US2009/0075112 A1) in view of Cifali (US2019/0136792 A1) and Suhonen (US2012/0020828 A1).

Regarding to Claim 8, Kulkarni teaches a thermal sprayed coating composed of an iron-based alloy containing chromium (Cr) and silicon (Si) (Paragraph 49 teaches the coating is a thermal sprayed coating process.  Paragraph 38, based on the teachings, iron would have the most mass % in the coating component.  Therefore, the teachings can be considered as an iron-based alloy coating),
wherein
a content of chromium (Cr) is 10 mass % or more and 20 mass % or less (Paragraph 38, at least under certain circumstance would teach the range mass range of the claimed invention),
a content of silicon (Si) is 0.1 mass % or more and less than 0.5 mass % (Paragraph 38, at least under certain circumstance would teach the range mass range of the claimed invention).

Kulkarni fails to explicitly disclose, but Cifali teaches a thermal sprayed coating for a sliding member [Kulkarni teaches the coating can be sued to provide better thermal resistance and performance (Paragraph 53) but is silent about the application of the coating to a sliding member.  Cifali teaches a piston as a sliding member, and further teaches a coating on the piston would provide better heat resistance (Cifali, Paragraph 15).  Therefore, when applying Cifali to Kulkarni, one with ordinary skill in the art would consider to use the thermal sprayed coating with certain component ratio to the sliding member to provide better heat resistance (Cifali, Paragraph 15).]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kulkarni to incorporate the teachings of Cifali to use the thermal sprayed coating with certain component ratio to the sliding member in order to provide better heat resistance (Cifali, Paragraph 15).

Kulkarni fails to explicitly disclose, but Suhonen teaches a thermal sprayed coating,
wherein
a ratio of an oxide in a cross section of the thermal sprayed coating is 1 area % or less [Suhonen teaches a thermal sprayed coating (Abstract), and further teaches a method to prevent the oxidation (Suhonen, Paragraph 11, since the method is “preventing” the oxidation, it would be known by one with ordinary skill in the art the oxidation area is closed to zero or minimized) to prevent corrosion and brittleness (Suhonen, Paragraph 14).]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kulkarni to incorporate the teachings of Suhonen to prevent the oxidation in a cross section of the thermal sprayed coating in order to prevent corrosion and brittleness (Suhonen, Paragraph 14).

Regarding to Claim 9, Kulkarni teaches a thermal sprayed coating composed of an iron-based alloy containing chromium (Cr) and silicon (Si) (Paragraph 49 teaches the coating is a thermal sprayed coating process.  Paragraph 38, based on the teachings, iron would have the most mass % in the coating component.  Therefore, the teachings can be considered as an iron-based alloy coating),
wherein
a content of chromium (Cr) is 10 mass % or more and 20 mass % or less (Paragraph 38, at least under certain circumstance would teach the range mass range of the claimed invention),
a content of silicon (Si) is 0.1 mass % or more and less than 0.5 mass % (Paragraph 38, at least under certain circumstance would teach the range mass range of the claimed invention),
a content of carbon (C) is less than 0.1 mass % (Paragraph 38, at least under certain circumstance would teach the range mass range of the claimed invention).

Kulkarni fails to explicitly disclose, but Cifali teaches a thermal sprayed coating for a sliding member [Kulkarni teaches the coating can be sued to provide better thermal resistance and performance (Paragraph 53) but is silent about the application of the coating to a sliding member.  Cifali teaches a piston as a sliding member, and further teaches a coating on the piston would provide better heat resistance (Cifali, Paragraph 15).  Therefore, when applying Cifali to Kulkarni, one with ordinary skill in the art would consider to use the thermal sprayed coating with certain component ratio to the sliding member to provide better heat resistance (Cifali, Paragraph 15).]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kulkarni to incorporate the teachings of Cifali to use the thermal sprayed coating with certain component ratio to the sliding member in order to provide better heat resistance (Cifali, Paragraph 15).

Kulkarni fails to explicitly disclose, but Suhonen teaches a thermal sprayed coating,
wherein
a ratio of an oxide in a cross section of the thermal sprayed coating is 1 area % or less [Suhonen teaches a thermal sprayed coating (Abstract), and further teaches a method to prevent the oxidation (Suhonen, Paragraph 11, since the method is “preventing” the oxidation, it would be known by one with ordinary skill in the art the oxidation area is closed to zero or minimized) to prevent corrosion and brittleness (Suhonen, Paragraph 14).]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kulkarni to incorporate the teachings of Suhonen to prevent the oxidation in a cross section of the thermal sprayed coating in order to prevent corrosion and brittleness (Suhonen, Paragraph 14).

Claim 12, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni (US2009/0075112 A1) in view of Cifali (US2019/0136792 A1) and Suhonen (US2012/0020828 A1) as applied to Claim 8 above, and further in view of Hilger (US2008/0213115 A1).

Regarding to Claim 12, Kulkarni in view of Cifali and Suhonen teaches a sliding device, in which a sliding member and a mating member mutually slide (Cifali, Fig. 1, Part 30 can be considered as a sliding member, Part 12 can be considered as a mating member).

Kulkarni, Cifali and Suhonen fail to explicitly disclose, but Hilger teaches a sliding device, the sliding member and the mating member each have a coating on a base material,
wherein
the coating of the mating member is a hard carbon film [Kulkarni in view of Cifali teaches the coating of the sliding member (Please see the rejection of Claim 8).  Hilger teaches a mating member can be coated with a carbon film to increase the hardness and reduce the coefficient of friction to improve the system performance (Hilger, Paragraph 26, Paragraph 42).]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kulkarni, Cifali and Suhonen to incorporate the teachings of Hilger to add a carbon film as the coating of a mating member in order to increase the hardness and reduce the coefficient of friction to improve the system performance (Hilger, Paragraph 26, Paragraph 42).

Regarding to Claim 15, Kulkarni in view of Cifali, Suhonen and Hilger teaches the modified sliding device, wherein the sliding member is a piston, and the mating member is a cylinder block (Cifali, Fig. 1).

Claim 18, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni (US2009/0075112 A1) in view of Cifali (US2019/0136792 A1) and Suhonen (US2012/0020828 A1) as applied to Claim 9 above, and further in view of Hilger (US2008/0213115 A1).

Regarding to Claim 18, Kulkarni in view of Cifali and Suhonen teaches a sliding device, in which a sliding member and a mating member mutually slide (Cifali, Fig. 1, Part 30 can be considered as a sliding member, Part 12 can be considered as a mating member).

Kulkarni, Cifali and Suhonen fail to explicitly disclose, but Hilger teaches a sliding device, the sliding member and the mating member each have a coating on a base material,
wherein
the coating of the mating member is a hard carbon film [Kulkarni in view of Cifali teaches the coating of the sliding member (Please see the rejection of Claim 8).  Hilger teaches a mating member can be coated with a carbon film to increase the hardness and reduce the coefficient of friction to improve the system performance (Hilger, Paragraph 26, Paragraph 42).]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kulkarni, Cifali and Suhonen to incorporate the teachings of Hilger to add a carbon film as the coating of a mating member in order to increase the hardness and reduce the coefficient of friction to improve the system performance (Hilger, Paragraph 26, Paragraph 42).

Regarding to Claim 21, Kulkarni in view of Cifali, Suhonen and Hilger teaches the modified sliding device, wherein the sliding member is a piston, and the mating member is a cylinder block (Cifali, Fig. 1).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni (US2009/0075112 A1) in view of Cifali (US2019/0136792 A1), Suhonen (US2012/0020828 A1) and Hilger (US2008/0213115 A1) as applied to Claim 12 above, and further in view of Power (US2005/0227078 A1).

Regarding to Claim 13, Kulkarni, Cifali, Suhonen and Hilger fail to explicitly disclose, but Power teaches a sliding device, wherein the hard carbon film contains 95 mass % or more of carbon (C) [Hilger teaches the carbon film can increase the hardness of the system (Hilger, Paragraph 26).  Power teaches a carbon film coating with carbon is above certain weight ratio (Power, Paragraph 45) to reach a certain hardness of the coating (Power, Paragraph 33).]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kulkarni, Cifali, Suhonen and Hilger to incorporate the teachings of Power to design the carbon film with carbon above certain weight ratio in order to reach a certain hardness of the coating (Power, Paragraph 33).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni (US2009/0075112 A1) in view of Cifali (US2019/0136792 A1), Suhonen (US2012/0020828 A1) and Hilger (US2008/0213115 A1) as applied to Claim 12 above, and further in view of Nishimura (US2017/0218954 A1).

Regarding to Claim 14, Kulkarni, Cifali, Suhonen and Hilger fail to explicitly disclose, but Nishimura teaches a sliding device, wherein the base material of the sliding member and/or the mating member is aluminum or aluminum alloy [Nishimura teaches a sliding member (piston) and/or a mating member (cylinder) can be made by aluminum alloy to reduce weight (Nishimura, Paragraph 4).]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kulkarni, Cifali, Suhonen and Hilger to incorporate the teachings of Nishimura to manufacture the sliding member and base member with aluminum alloy in order to reduce weight (Nishimura, Paragraph 4).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni (US2009/0075112 A1) in view of Cifali (US2019/0136792 A1), Suhonen (US2012/0020828 A1) and Hilger (US2008/0213115 A1) as applied to Claim 18 above, and further in view of Power (US2005/0227078 A1).

Regarding to Claim 19, Kulkarni, Cifali, Suhonen and Hilger fail to explicitly disclose, but Power teaches a sliding device, wherein the hard carbon film contains 95 mass % or more of carbon (C) [Hilger teaches the carbon film can increase the hardness of the system (Hilger, Paragraph 26).  Power teaches a carbon film coating with carbon is above certain weight ratio (Power, Paragraph 45) to reach a certain hardness of the coating (Power, Paragraph 33).]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kulkarni, Cifali, Suhonen and Hilger to incorporate the teachings of Power to design the carbon film with carbon above certain weight ratio in order to reach a certain hardness of the coating (Power, Paragraph 33).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni (US2009/0075112 A1) in view of Cifali (US2019/0136792 A1), Suhonen (US2012/0020828 A1) and Hilger (US2008/0213115 A1) as applied to Claim 18 above, and further in view of Nishimura (US2017/0218954 A1).

Regarding to Claim 20, Kulkarni, Cifali, Suhonen and Hilger fail to explicitly disclose, but Nishimura teaches a sliding device, wherein the base material of the sliding member and/or the mating member is aluminum or aluminum alloy [Nishimura teaches a sliding member (piston) and/or a mating member (cylinder) can be made by aluminum alloy to reduce weight (Nishimura, Paragraph 4).]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kulkarni, Cifali, Suhonen and Hilger to incorporate the teachings of Nishimura to manufacture the sliding member and base member with aluminum alloy in order to reduce weight (Nishimura, Paragraph 4).

Response to Arguments
Applicant’s arguments, see Remark, filed 04/20/2022, with respect to the rejections of Claims 8, 9 under Litchfield (US4330575A) in view of Saito (US2014/0225330 A1) and Suhonen (US2012/0020828 A1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Kulkarni (US2009/0075112 A1) in view of Cifali (US2019/0136792 A1), Suhonen (US2012/0020828 A1) and/or Otobe (US2015/0152529 A1) in view of Suhonen (US2012/0020828 A1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-KAI WANG whose telephone number is (313)446-6613. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 5712721196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YI-KAI WANG/Primary Examiner, Art Unit 3747